In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-19-00306-CR

CHRISTIAN ABEL VALERA, Appellant          §   On Appeal from

                                          §   Criminal District Court No. 4

                                          §   of Tarrant County (1602378R)
V.
                                          §   February 11, 2021

                                          §   Memorandum Opinion by Justice Kerr

THE STATE OF TEXAS                        §   (nfp)

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgments. It is ordered that both trial court’s

judgments on Count 1 and 2, as corrected by the trial court’s judgment nunc pro tunc

are affirmed.
SECOND DISTRICT COURT OF APPEALS


By _/s/ Elizabeth Kerr__________________
   Justice Elizabeth Kerr